Citation Nr: 0711673	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for somatoform disorder.  

2.  Entitlement to an effective date earlier than July 26, 
2001, for the assignment of a 50 percent disability rating 
for somatoform disorder.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
September 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In July 2004, the Board remanded this case for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

The veteran failed, without explanation, to report for a 
videoconference hearing which was scheduled to be conducted 
in March 2004.  She has since made no request for another 
hearing.  Accordingly, the Board will proceed to a decision 
on this appeal as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2006). 

The issue of entitlement to a TDIU will be addressed in the 
REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected somatoform disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity.

2.  It was not factually ascertainable prior to July 26, 
2001, that the veteran was entitled to an evaluation in 
excess of 30 percent for her service-connected somatoform 
disorder.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 
percent for somatoform disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655(b), 4.7, 
4.130, Diagnostic Code 9421 (2006).

2.  The earliest effective date for the award of a 50 percent 
disability evaluation for somatoform disorder is July 26, 
2001.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.400(o)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for her 
service-connected somatoform disorder, and an earlier 
effective date for the current 50 percent rating.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, by letters mailed in July 2004 and October 2005, 
after its initial adjudication of the claim.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claim in October 2006.  There is 
no indication or reason to believe that the ultimate decision 
of the originating agency on the merits of the claim would 
have been different had VCAA notice been provided before the 
initial adjudication of the claim.  

The Board also notes that the veteran's service medical 
records and pertinent VA medical records have been obtained.  
As will be discussed in more detail below, reasonable efforts 
have been made to assist the veteran in obtaining a current 
VA examination.  She has not cooperated in those efforts.  
The veteran has an obligation to cooperate, when required, in 
the development of evidence pertaining to her claims.  The 
duty to assist is a one-way street, nor is it a blind alley.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

Increased Disability Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).



Effective Dates

The effective date of an increased rating is generally, the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2006).  
However, the effective date will be the earliest date that it 
is factually ascertainable that the increase in disability 
had occurred if the claim for increase is received within one 
year of that date.  38 C.F.R. § 3.400(o)(2) (2006).  

Analysis

Increased Rating

The Board notes initially that the Board remanded this issue 
in July 2004, in part, to obtain a current VA examination of 
the veteran, "to accurately assess the severity of her 
somatoform disorder and the impact that this disorder has on 
her employability."  The veteran did not report for an 
examination scheduled in January 2005, or for examinations 
rescheduled in February 2005 and September 2006.  When 
entitlement to an increased rating cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be denied.  
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 

In this case, the veteran failed repeatedly to report for VA 
examinations and has provided no reason for such failure.  
The originating agency made several attempts to contact the 
veteran by telephone and letter to verify her whereabouts.  
It provided notice to the last address provided by the 
veteran.  It is the burden of the veteran to keep VA apprised 
of her whereabouts.  If she does not, there is no burden on 
the part of VA to turn up heaven and earth to find her.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  Accordingly, as the 
veteran failed without good cause to report for an 
examination deemed necessary to evaluate her service-
connected somatoform disorder, a denial of the claim under 
38 C.F.R. § 3.655 is in order.  However, the Board also 
finds, in the alternative, that the criteria for a higher 
rating are not met.  The Board has the fundamental authority 
to decide a claim in the alternative.  See Luallen v. Brown, 
8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995). 

The veteran is currently assigned a 50 percent disability 
rating for somatoform disorder, under Diagnostic Code 9421.  
Under that code, a 50 percent rating is to be assigned where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The Board notes that the veteran's complaints are primarily 
focused on physical symptomatology, including pain and 
numbness in the back, shoulders, neck and upper and lower 
extremities.  However, service connection is only in effect 
for a psychiatric disorder.  It is therefore inappropriate 
for the Board to consider the veteran's physical 
symptomatology as anything other than manifestations of her 
mental disorder.  

With respect to the criteria for a 70 percent rating, the 
evidence pertinent to the period on appeal does not reflect 
suicidal ideation.  On examination in August 2003, there was 
no suicidal or homicidal ideation.  Similarly, in June 2002 
psychological testing, and in a June 2006 healthcare 
evaluation, the veteran denied suicidal or homicidal 
ideation.  

The evidence is not consistent with obsessional rituals which 
interfere with routine activities.  The August 2003 VA 
examiner found no obsessive or ritualistic behavior that 
interferes with the veteran's functioning.  

The evidence does not reflect near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  The August 2003 VA examiner 
found no evidence of panic attacks.  In June 2002 
psychological testing, the veteran denied panic or 
depression.  Similarly, the July 2001 VA examiner found no 
evidence of panic attacks, although the veteran reported 
being chronically anxious and worried.  

The evidence is not consistent with impaired impulse control 
(such as unprovoked irritability with periods of violence).  
The August 2003 VA examiner found no evidence of 
inappropriate behavior or impaired impulse control.  

The evidence does not reflect spatial disorientation.  The 
August 2003 VA examiner found the veteran to be fully 
oriented to person, place and time.  A June 2006 healthcare 
evaluation, and the July 2001 VA examination showed her to be 
alert and oriented times 3.  

The evidence does not reflect neglect of personal appearance 
and hygiene.  The veteran told the August 2003 VA examiner 
that she showers daily and takes care of herself.  She told 
the July 2001 examiner that she attends to her daily hygiene 
and showers approximately every two days.  The examiner found 
her grooming and hygiene to be good.  

The evidence does not reflect an inability to establish and 
maintain effective relationships.  The veteran told the 
August 2003 VA examiner that she spends time with friends, 
enjoys dinners, movies and walks.  While the veteran reported 
in July 2001 that she kept to herself and had few friends, 
there is nothing to suggest that she has an "inability" to 
establish and maintain relationships.  

The evidence is not consistent with a difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting).  The August 2003 VA examiner noted that there had 
been no psychiatric treatment for over a year, she has never 
had any inpatient psychiatric admissions, and the veteran had 
been attending school since August 2002.  She did not 
describe any significant interference with her ability to 
attend school due to her service-connected disability.  The 
examiner thought that she would also be able to obtain part-
time employment.  

The evidence is not consistent with speech that is 
intermittently illogical, obscure, or irrelevant.  The July 
2001 VA examiner found her speech to be fluent, coherent, but 
slow in rate and low in volume.  In contrast, and as 
discussed in more detail below, the veteran has also been 
noted to demonstrate speech that is rambling and histrionic.  
However, the veteran was diagnosed with a histrionic 
personality disorder by the August 2003 examiner, and in an 
individual therapy note in May 2001.  Such symptoms may not 
therefore be considered in evaluating the veteran's service-
connected disability.

The Board notes that the August 2003 VA examiner assigned a 
Global Assessment of Functioning (GAF) score of 60.  The GAF 
score is based on a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-
60 is appropriate where there are, "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  

In June 2002 psychological testing, the examiner did not 
assign a psychiatric diagnosis and found that the veteran had 
no psychological factors that would contraindicate her taking 
classes.  

Based on the evidence of record, the Board finds that the 
veteran's overall level of occupational and social impairment 
is not in excess of the reduced reliability and productivity 
contemplated by the assigned rating of 50 percent.  As a 
preponderance of the evidence is against the claim, the Board 
finds that an increased rating for the veteran's somatoform 
disorder is not warranted.  

Effective Date

The veteran contends that the 50 percent rating should be 
effective from June 2000.  The record reflects that in a 
rating decision of October 200, the veteran was granted 
service connection and a 30 percent rating for the somatoform 
disorder, effective June 20, 2000.  The veteran did not 
appeal that decision and it became final.  See 38 U.S.C.A. 
§ 7105.  The record reflects that the veteran's claim for an 
increased rating was received on June 12, 2001.  That claim 
was initially denied, and the veteran disagreed with the 
denial.  However, before a statement of the case was sent, 
the RO granted a 50 percent rating for the veteran's 
somatoform disorder, effective July 26, 2001, the date of a 
VA examination which showed that the veteran was experiencing 
significant social and industrial impairment.  Prior to that 
examination report, the primary evidence of record with 
respect to psychiatric symptomatology consisted of reports of 
VA examinations dated in May 2001 and August 2000.  There is 
also the report of a state disability examination dated in 
August 2000.  As will now be discussed, those reports do not 
support a rating higher than 30 percent.  

The evidence prior to July 26, 2001, is not consistent with a 
flattened affect.  The May 2001 psychological evaluation 
showed that her affect and mood were labile.  The August 2000 
disability examination showed that she was friendly, 
cooperative and affable.  

The evidence was not consistent with circumstantial, 
circumlocutory, or stereotyped speech, or of disturbances of 
motivation and mood, as related to the service-connected 
somatoform disorder.  The August 2000 disability examination 
report shows that rapport was formed easily with the veteran.  
The May 2001 psychological evaluation showed that the 
veteran's speech was dramatic, rambling, and histrionic; 
however, the examiner appeared to relate this to the 
veteran's attempt to emphasize the degree of pain she was 
experiencing.  He also noted that she attempted to make 
herself cry without success.  Such behavior was also noted on 
a social work evaluation conducted the same day.  The social 
worker noted that the veteran was histrionic when talking 
with her, but seemed calm when talking to another staff 
member.  The social worker opined that this suggested 
secondary gain as a motivation.  Both examiners included a 
rule out diagnosis of a histrionic personality disorder.  As 
discussed above, such a diagnosis has been confirmed in 
subsequent reports.  The Board notes that personality 
disorders are diseases or injuries for which service 
connection may not be granted.  See 38 C.F.R. § 3.303, 4.9, 
4.127 (2006).  Accordingly, symptomatology that is medically 
attributed to a personality disorder cannot be considered in 
evaluating the veteran's service-connected somatoform 
disorder.  

The evidence does not suggest the presence of panic attacks 
more than once a week, or ever.  The August 2000 VA examiner 
reported that the veteran complained of "not much" anxiety.  
No panic attacks were reported.  Similarly, the August 2000 
disability examination showed no panic attacks.  

The evidence is not consistent with an impairment of short-
and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks).  The August 2000 VA 
examiner noted no significant problems with memory.  The 
August 2000 disability examination shows that memory was 
within normal limits.  

There is no suggestion in any of the evidence that the 
veteran was experiencing any difficulty in understanding 
complex commands, or impaired judgment, or impaired abstract 
thinking.  The August 2000 disability examination showed no 
thought process disturbance.  Concentration was within normal 
limits.  The August 2000 VA examiner also noted that 
concentration and attention were within normal limits.  

There is no suggestion of a difficulty in establishing 
effective work and social relationships.  The August 2000 
disability examiner found that the veteran was very pleasant, 
affable, and friendly, and gets along well with other people.  

The Board also notes that the May 2001 psychological and 
social work evaluations both resulted in a GAF score of 65.  
A GAF score of 70 was assigned in a May 2001 individual 
therapy note.  A GAF of 60 was assigned in August 2000.  GAF 
scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.

The GAF scores assigned during this period are generally 
better than those assigned after July 2001.  As the GAF score 
of 60 assigned in August 2000 is at the extreme upper end of 
the range, the Board believes the GAF scores assigned are 
consistent with a finding of overall mild symptoms.  

Based on the evidence of record, the Board concludes that 
prior to July 26, 2001, the occupational and social 
impairment from the somatoform disorder did not more nearly 
approximate the criteria for a 50 percent rating than those 
for a 30 percent rating.  As preponderance of the evidence 
being against the claim, the Board finds that an effective 
date earlier than July 26, 2001, for the assignment of a 50 
percent or higher rating for somatoform disorder is not 
warranted. 




ORDER

Entitlement to a disability rating higher than 50 percent for 
somatoform disorder is denied.  

Entitlement to an effective date earlier than July 26, 2001, 
for the assignment of a 50 percent disability rating for 
somatoform disorder is denied.  


REMAND

In the July 2004 remand, the Board instructed the originating 
agency as follows: "If it has not been rendered moot, the RO 
should also adjudicate the veteran's claim for a total rating 
based on unemployability due to service-connected disability 
and inform the veteran of her appellate rights with respect 
to this decision."  The reference to the claim being rendered 
moot was simply an acknowledgement that the assignment of a 
100 percent schedular rating would have obviated the need for 
adjudication of the TDIU claim.  In fact, the originating 
agency did not assign a 100 percent schedular rating, but 
failed to adjudicate or even discuss the TDIU claim.  

The Board notes that, although the TDIU claim was not 
appealed as a distinct issue, the Board has jurisdiction over 
that issue.  VA's General Counsel has held as follows:

"When the issue of entitlement to an extraschedular 
rating or a TDIU rating for a particular service-
connected disability or disabilities is raised in 
connection with a claim for an increased rating for 
such disability or disabilities, the Board would 
have jurisdiction to consider that issue.  If the 
Board determines that further action by the RO is 
necessary with respect to the issue, the Board 
should remand that issue."  See VAOGCPREC 6-96.

VA General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2006).

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The RO or the AMC should adjudicate the 
veteran's claim for a total rating based 
on unemployability due to service-
connected disability and inform the 
veteran of her appellate rights with 
respect to this decision. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


